      Case: 1:19-cv-02459-CAB Doc #: 17 Filed: 06/29/20 1 of 2. PageID #: 659




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JACOB A. PURSLEY,                            )         CASE NO. 1:19CV2459
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
ANDREW SAUL,                                 )         ORDER
    Comm’r of Soc. Sec.,                     )
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

       On October 21, 2019, Plaintiff filed a Complaint pursuant to Title 42 U.S.C. § 405(g).

(Doc. 1). The Court referred this matter to Magistrate Judge Jonathan D. Greenberg pursuant to

Local Rule 72.2. On June 2, 2020, the Magistrate Judge recommended vacating the

Commissioner’s final decision and remanding for further consideration consistent with the

Magistrate Judge’s Recommendation. (Doc. 16). No party has filed an objection.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b). No

party has timely filed any such objections. Therefore, the Court must assume that the parties are

satisfied with the Magistrate Judge’s recommendation. Any further review by this Court would


                                                 -1-
      Case: 1:19-cv-02459-CAB Doc #: 17 Filed: 06/29/20 2 of 2. PageID #: 660




be duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d

813 (6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Serv., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, Magistrate Judge Greenberg’s Report and Recommendation is ADOPTED,

the Commissioner’s final decision is VACATED and the case is REMANDED, pursuant to 42

U.S.C. § 405(g), for further proceedings consistent with the Report and Recommendation.

       IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: June 29, 2020




                                               -2-
